DETAILED ACTION
This action is responsive to communications filed 24 March 2022.
Claim 13 has been added.
Claims 1-13 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous 35 U.S.C. 112 rejections to claims 1-12 have been withdrawn in view of amendments/remarks.
Applicant's arguments regarding claims 1-12 have been fully considered but they are not persuasive.
Applicant argues in substance: 
The cited references, alone or in combination, fail to disclose or suggest: “the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member” and/or “the server is configured to operate a service related to the specific group and transfer the group data retrieved from a group database in response to the input data to the first user terminal through the client bot”. See Remarks pages 9-10.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations of “the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member”, under broadest reasonable interpretation, denotes a client bot participating in a chat room where a user is a member of a group, therefore Zhou at least discloses and/or teaches a specific chat group comprising Client A, Client B, Bot A, etc. where the Bot is automatically included for participation in the instant messaging session, where the Bot may respond with data received from a search system to the Client, such as “Bot A: 212-555-1234”. See at least [FIG. 2] [0026] [0029] [0056] [0076]. Zhou further denotes that instant messaging sessions are initiated in various manners known in the cart, e.g. a session comprising Client A, Client B, Bot A, etc. Although Zhou discusses the specific chat group comprising client A/B and bot A/etc. he does not explicitly disclose and/or teach that the bot is automatically participated since the user is the group member (e.g. of a specific group). Therefore Herold was brought in to at least disclose and/or teach a hostbot that gathers data from a new chat participant so as to introduce them to an icebreaker group comprising users that have answered questions similarly so as to conduct an icebreaker messaging group, see at least [col. 5, ls. 15-28] [col. 6, ls. 39-48] [FIG. 3]. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group and automatically include the client bot in a chat room for the specific group. One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]).
Further, in response to applicant’s arguments (a), the limitations of “the server is configured to operate a service related to the specific group and transfer the group data retrieved from a group database in response to the input data to the first user terminal through the client bot”, under broadest reasonable interpretation, denotes a messaging service for a specific group performed by a server, e.g. by transmitting data related to the group responsive to input by users of the group, therefore Zhou at least discloses and/or teaches a specific chat group comprising Client A, Client B, Bot A, etc. where the Bot is automatically included for participation in the instant messaging session, where the Bot may respond with data received from a search system to the Client, such as “Bot A: 212-555-1234”. See at least [FIG. 2] [0026] [0029] [0056] [0076]. Zhou further denotes that instant messaging sessions are initiated in various manners known in the cart, e.g. a session comprising Client A, Client B, Bot A, etc. Although Zhou discusses the specific chat group comprising client A/B and bot A/etc. he does not explicitly disclose and/or teach that the bot is automatically participated since the user is the group member (e.g. of a specific group). Therefore Herold also at least discloses and/or teaches a bot-facilitated messaging service regarding a subset of members of a chat room denoted as an icebreaker group, where messages related to the group are not seen by chat members of the chat room that are not a part of said icebreaker group, and wherein the icebreaker group is incorporated in a data store with information relating to said group. See at least [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]). Herold also at least discloses and/or teaches a hostbot that gathers data from a new chat participant so as to introduce them to an icebreaker group comprising users that have answered questions similarly so as to conduct an icebreaker messaging group, see at least [col. 5, ls. 15-28] [col. 6, ls. 39-48] [FIG. 3]. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group and automatically include the client bot in a chat room for the specific group. One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]).
Therefore, the references, alone or in combination, would have denoted the limitations above. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou at least in view of Herold to have operated a service related to a specific group where group data is transferred through the bot available to a user part of the specific group. One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]). The combination of Zhou and Herold would have enabled a messaging system, such that comprising a subset of users from a chat room (e.g. icebreaker) to facilitate communications with a bot where users not part of said subset would not see information related to the subset.
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
Zhou fails to disclose or suggest that “checking whether the first user is one of group members of a specific group based on a group DB; adding, as a participant of the chat room, a client bot that accesses the group DB to obtain group data of the specific group when the first user is one of the group members of the specific group”, “checking whether each of the plurality of the users is one of the group members of the specific group based on the group DB; and displaying the client bot and the messages transmitted from the client bot through the chat room on a second terminal of a second user who is one of the group members of the specific group among the plurality of the users, wherein the client bot and the messages transmitted from the client bot is not displayed on a third terminal of a third user who is not one of the group members of the specific group, wherein the client bot acquires the group data of the specific group by accessing the group DB in response to a message transmitted from the first terminal or the second terminal, and does not respond to messages sent from the third terminal.” The remaining references are silent as to  these features and therefore fail to ameliorate the deficiencies of Zhou. See Remarks pages 13-14.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. Zhou at least discloses and/or teaches adding a bot to a chat room that accesses a database so as to reply/answer a query from a user regarding the user in the group, e.g. Client A, Client B, Bot A, where displaying “Bot A: 212-555-1234” response into the server, e.g. for instant messaging communication system. See at least [FIG. 2] [0026] [0029] [0056] [0076]. Zhou does not explicitly disclose and/or teach checking of users belonging to a specific group based on a database, adding a client bot when the first user is one of the group members, or displaying the bot and messages to a second terminal as part of the specific group, nor not displaying messages from a bot on a third terminal that is not member of the specific group, nor where the bot does not respond to messages sent from the third terminal; however, Herold at least discloses and/or teaches a data store storing information regarding an icebreaker group, which is a subset of chat participants in a chat room, and the server identifies the icebreaker group so as to enter text, where text entered in the icebreaker group would not be seen by those not part of the icebreaker group, and where bot-facilitated communications may be provided for some chat participants in a chat room but not by others. See at least [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]). Herold also at least discloses and/or teaches a hostbot that gathers data from a new chat participant so as to introduce them to an icebreaker group comprising users that have answered questions similarly so as to conduct an icebreaker messaging group, see at least [col. 5, ls. 15-28] [col. 6, ls. 39-48] [FIG. 3]. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group and automatically include the client bot in a chat room for the specific group. One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]). The combination of Zhou and Herold would have enabled a messaging system, such that comprising a subset of users from a chat room (e.g. icebreaker) to facilitate communications with a bot where users not part of said subset would not see information related to the subset.
35 U.S.C. 101 Claim Interpretation
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
This application includes one or more claim limitations that recites “application stored in a medium,” but are nonetheless being interpreted as not being a signal per se as it is viewed in association with hardware. A storage medium in association with a hardware component falls within a statutory category as it possesses concrete structure that qualifies as a device or part under the definition of a machine, or a tangible article or commodity under the definition of a manufacture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US-20050138132-A1) hereinafter Zhou in view of Herold et al. (US-7603413-B1) hereinafter Herold.
Regarding claim 13, Zhou discloses:
A method of providing a chat service, the method comprising 
receiving a chat room creation request for a first terminal of a first user ([0025] instant messaging sessions are initiated, for example, by a client’s inviting another client to enter into an instant messaging communications session (i.e. creating a chat room request, e.g. a session between a client and another client in an instant messaging session)); 
creating the chat room based on the chat room creation request ([0025] instant messaging sessions are initiated (i.e. created, e.g. between clients, for instant messaging; a chat room)); 
displaying the client bot and messages transmitted from the client bot through the chat room on the first terminal of the first user ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot A: 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot), e.g. first user in the specific group); 
receiving a chat room participation request from a plurality of terminals of a plurality of users ([0025] upon their own initiative, other users join the instant messaging session by establishing a physical communication session to the instant messaging session through one of the many methods known to practitioners in the relevant arts (i.e. request to join with approval/denial known in the relevant arts)); 
wherein the client bot acquires the group data of the specific group by accessing the group DB in response to a message transmitted from the first terminal or the second terminal ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window [0026] e.g. bot invited into one or more instant messaging communication sessions (i.e. added into the chat room via invitation) [0056] e.g. from a search system (i.e. database) [0076] e.g. searching for an employee phone number from a Bot, and return with search results).
Zhou does not explicitly disclose:
checking whether the first user is one of group members of a specific group based on a group DB;
adding, as a participant of the chat room, a client bot that accesses the group DB to obtain group data of the specific group when the first user is one of the group members of the specific group;
checking whether each of the plurality of the users is one of the group members of the specific group based on the group DB; and
displaying the client bot and the messages transmitted from the client bot through the chat room on a second terminal of a second user who is one of the group members of the specific group among the plurality of the users,
wherein the client bot and the messages transmitted from the client bot is not displayed on a third terminal of a third user who is not one of the group members of the specific group,
wherein the client bot does not respond to messages sent from the third terminal.
However, Herold discloses:
checking whether the first user is one of group members of a specific group based on a group DB ([col. 16, ls. 49-col. 17, ls. 21] data store for icebreaker group information including the chat participants who are/were associated with a particular icebreaker group, where chat server executes code segments to identify an icebreaker group);
adding, as a participant of the chat room, a client bot that accesses the group DB to obtain group data of the specific group when the first user is one of the group members of the specific group ([col. 5, ls. 15-28] communications exchanged with hostbot to help identity a group or subset of chat participants, e.g. icebreaker group, to whom newchatparticipant is to be introduced [col. 6, ls. 39-48] chat participant joins an icebreaker group identified by the hostbot, see also [FIG. 3] (i.e. hostbot included in icebreaker group automatically since user is a part of said icebreaker group, e.g. comprising newchatparticipant, chatter a, chatter b, etc. and their breed/love song (i.e. group data));
checking whether each of the plurality of the users is one of the group members of the specific group based on the group DB ([col. 16, ls. 49-col. 17, ls. 21] data store for icebreaker group information including the chat participants who are/were associated with a particular icebreaker group, where chat server executes code segments to identify an icebreaker group); and
displaying the client bot and the messages transmitted from the client bot through the chat room on a second terminal of a second user who is one of the group members of the specific group among the plurality of the users ([FIG. 3] hostbot introducing a member to other chatters in the group, e.g. chatter a (second user) would receive the introductory message from the client bot in the icebreaker group),
wherein the client bot and the messages transmitted from the client bot is not displayed on a third terminal of a third user who is not one of the group members of the specific group ([col. 7, ls. 17-31] chat participants who are in the chat room and are not part of the icebreaker group cannot see the entered text (i.e. third user not a member of the icebreaker group would not see the entered text, e.g. would not see hostbot submitting a message), see also [FIG. 3] e.g. icebreaker group within a chat room comprising hostbot, hostbot message, chatter a-d, new chat participant, etc.),
wherein the client bot does not respond to messages sent from the third terminal ([col. 21, ls. 5-15] bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants (i.e. not to third terminal)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of Herold to have checked whether users of the messaging system were part of the specific group based on the group database, adding a client bot when the user is part of the specific group, and not displaying/responding to a user not part of the specific group via a bot (i.e. displaying the bot and message to users part of the specific group). One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]).
Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of George et al. (US-20100005402-A1) hereinafter George in view of Herold further in view of Govindraj (US-20160231888-A1).
Regarding claim 1, Zhou discloses:
A method of providing a chat service, the method comprising: 
transferring, for a first user terminal, input data related to a specific group to a server ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B (e.g. group chat), user devices such as computer, PDA, or phone), wherein the input data includes a command and a keyword for requesting group data related to the specific group to a client bot related to the specific group through a chat room ([FIGs. 4-5] [0060] legitimate runtime inputs from the client for state are defined by a set of keywords specified by the Bot definition XML, e.g. name, address, email address, job description, etc. [FIG. 2] [0027-0029] e.g. “What is Joe’s Telephone number?”, a question, where “212-555-1234” is entered by Bot A in response to the first message (i.e. keyword of telephone and what is the number as a command, e.g. request for an answer from the bot)), in which the client bot, the first user and a second user terminal participate ([FIG. 2] session 202 comprising Clients A * B and bots A & B in participant field 204; message 206 [0021] any number of users and/or Bots communicating through an instant messaging server); 
receiving, for the first user terminal, group data corresponding to the input data from the server ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window); and 
displaying the received group data, users of the first and second user terminals and the client bot in the chat room displayed on the first user terminal, wherein the user of the first user terminal is one of group members of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot A: 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot), e.g. first user in the specific group), 
the specific group is formed in the chat service or in an external service of the chat service before the chat room is created ([0027; FIG. 2] item 204, participants of session, e.g. group members; the specific group, formed in the message session, e.g. chat service [0021] IM clients, such as user a and bot a are able to establish sessions between each other (i.e. group formed prior to session) [0025] e.g. initiated by inviting another client to the session [0026] bots become participating members of IM sessions just like any other client or user (i.e. user a wants bot a in chat room is creating the group he wishes to contact prior to creation of room, and invites bot to join room to chat within the chat room)),
the server is configured to operate a service related to the specific group ([0025; FIG. 1] instant messaging (IM) sessions through server 102, e.g. IM session operable by server, via "one of the many methods known to practitioners in the relevant arts") and transfer the group data retrieved from a group database in response to the input data to the user terminal through the client bot ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot A: 212-555-1234" is displayed to users in the chat; wherein the response is entered by Bot A; e.g. transferring the group data to the user terminal through the client bot [0076] e.g. searching for an employee phone number from a Bot, and return with search results [0056] e.g. from a search system (i.e. database)), and
Zhou does not explicitly disclose:  
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data and the client bot,
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member, and
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, George discloses:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the client bot
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member, and
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Herold discloses:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the client bot ([col. 7, ls. 17-31] chat participants who are in the chat room and are not part of the icebreaker group cannot see the entered text (i.e. user not a member of the icebreaker group would not see the entered text, e.g. would not see hostbot submitting a message), see also [FIG. 3] e.g. icebreaker group within a chat room comprising hostbot, hostbot message, chatter a-d, new chat participant, etc.),
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member ([col. 5, ls. 15-28] communications exchanged with hostbot to help identity a group or subset of chat participants, e.g. icebreaker group, to whom newchatparticipant is to be introduced [col. 6, ls. 39-48] chat participant joins an icebreaker group identified by the hostbot, see also [FIG. 3] (i.e. hostbot included in icebreaker group automatically since user is a part of said icebreaker group, e.g. comprising newchatparticipant, chatter a, chatter b, etc.), and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group and automatically include the client bot in a chat room for the specific group. One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]).
Zhou-George-Herold do not explicitly disclose:
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Govindraj discloses:
the client is automatically set as a friend of the group members joining the specific group ([0161] when a user joins a group a group contact list is automatically added to the new member’s communication interface, wherein contacts are equated to as friends), based on information related to the specific group extracted from information of the group members ([0161] contact list is automatically added to the new member’s communication interface, e.g. based on a user joining a group (i.e. user join information causes automatic adding of contacts/friends)) or the information related to the specific group being directly input by the group members.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George-Herold in view of Govindraj to have automatically set the client bot as a friend of the group members joining the specific group. One of ordinary skill in the art would have been motivated to do so to automatically add a group contact list to a new member’s communication interface (Govindraj, [0161]).
Regarding claim 2, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the chat room is created when the user of the first user terminal selects the client bot, or invites the client bot or a friend of the first user terminal ([0025] IM sessions are initiated by a client's inviting another client to enter into an instant messaging communications session).
Regarding claim 4, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is automatically or manually set as a friend of the first user terminal in response to the first user terminal joining the specific group ([0025-0026] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session; bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session).
Regarding claim 5, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is set as a friend of the first user terminal based on information related to the specific group or information related to the first user terminal when the first user terminal joins the specific group ([0025] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session [0026] bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session; and where a user can customize their operating environment (e.g. information related to the group or user terminal) to automatically include one or more bots in the session).
Regarding claim 6, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is set as a friend of the first user terminal in response to the first user terminal selecting the client bot registered as a virtual friend or using an official account when the first user terminal joins the specific group ([0025] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session [0026] bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session; and where a user can customize their operating environment (e.g. information related to the group or user terminal) to automatically include one or more bots in the session [0023] users log on to the instant messaging server, wherein logging in requires an official account).
Regarding claim 7, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the input data comprises an instruction based at least one word to acquire the group data related to the specific group ([0029] "what" is a question from user A; e.g. the input data comprising an instruction (query) to acquire group data (joe's telephone number)).
Regarding claim 8, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the displaying of the received group data in the chat room comprises displaying organization information or group member information of the specific group related to the client bot ([FIG. 2] item 202 message session of group comprising participants 204 (clients a-b, bots a-b) comprising messages 206-222; e.g. a display of received group data comprising group member information of the specific group related to the client bot).
Regarding claim 9, Zhou discloses:
A method of providing a chat service, the method performed by a server, the method comprising: 
receiving, from a first user terminal, input data including a command and a keyword for requesting group data related to the specific group to a client bot of a specific group through a chat room ([FIGs. 4-5] [0060] legitimate runtime inputs from the client for state are defined by a set of keywords specified by the Bot definition XML, e.g. name, address, email address, job description, etc. [FIG. 2] [0027-0029] e.g. “What is Joe’s Telephone number?”, a question, where “212-555-1234” is entered by Bot A in response to the first message (i.e. keyword of telephone and what is the number as a command, e.g. request for an answer from the bot)), in which the client bot, the first user terminal and a second user terminal participate ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein the server receives from the user terminal, input data; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B); 
acquiring group data related to the specific group that are processed by the client bot based on the input data ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window); 
displaying the group data, users of the first and second user terminals and the client bot in the chat room on the first user terminal, wherein the user of the first user terminal is one of group members  of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot A: 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot), e.g. first user in the specific group),
the specific group is formed in the chat service or in an external service of the chat service before the chat room is created ([0027; FIG. 2] item 204, participants of session, e.g. group members; the specific group, formed in the message session, e.g. chat service [0021] IM clients, such as user a and bot a are able to establish sessions between each other (i.e. group formed prior to session) [0025] e.g. initiated by inviting another client to the session [0026] bots become participating members of IM sessions just like any other client or user (i.e. user a wants bot a in chat room is creating the group he wishes to contact prior to creation of room, and invites bot to join room to chat within the chat room)),
Zhou does not explicitly disclose:  
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data and the client bot,
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member, and
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, George discloses:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the client bot,
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member, and
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Herold discloses:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the client bot, ([col. 7, ls. 17-31] chat participants who are in the chat room and are not part of the icebreaker group cannot see the entered text (i.e. user not a member of the icebreaker group would not see the entered text, e.g. would not see hostbot submitting a message), see also [FIG. 3] e.g. icebreaker group within a chat room comprising hostbot, hostbot message, chatter a-d, new chat participant, etc.),
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member ([col. 5, ls. 15-28] communications exchanged with hostbot to help identity a group or subset of chat participants, e.g. icebreaker group, to whom newchatparticipant is to be introduced [col. 6, ls. 39-48] chat participant joins an icebreaker group identified by the hostbot, see also [FIG. 3] (i.e. hostbot included in icebreaker group automatically since user is a part of said icebreaker group, e.g. comprising newchatparticipant, chatter a, chatter b, etc.), and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]).
Zhou-George-Herold do not explicitly disclose:
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Govindraj discloses:
the client is automatically set as a friend of the group members joining the specific group ([0161] when a user joins a group a group contact list is automatically added to the new member’s communication interface, wherein contacts are equated to as friends), based on information related to the specific group extracted from information of the group members ([0161] contact list is automatically added to the new member’s communication interface, e.g. based on a user joining a group (i.e. user join information causes automatic adding of contacts/friends)) or the information related to the specific group being directly input by the group members.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George-Herold in view of Govindraj to have automatically set the client bot as a friend of the group members joining the specific group. One of ordinary skill in the art would have been motivated to do so to automatically add a group contact list to a new member’s communication interface (Govindraj, [0161]).
Regarding claim 10, Zhou-George-Herold-Govindraj disclose:
An application stored in a storage medium in association with hardware configured to perform the method of claim 1 (Zhou: [0033; FIG. 3] memory 320 comprising application programs 322 [0032] comprising processor 310 connected to memory to execute instructions).
Regarding claim 11, Zhou discloses:
A user terminal, comprising: 
an input data transferring processor configured to transfer, to a server, input data including a command and a keyword for requesting group data related to the specific group to a client bot of a specific group through a chat room ([FIGs. 4-5] [0060] legitimate runtime inputs from the client for state are defined by a set of keywords specified by the Bot definition XML, e.g. name, address, email address, job description, etc. [FIG. 2] [0027-0029] e.g. “What is Joe’s Telephone number?”, a question, where “212-555-1234” is entered by Bot A in response to the first message (i.e. keyword of telephone and what is the number as a command, e.g. request for an answer from the bot)), in which the client bot, the user terminal and another user terminal participate ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B, user devices such as computer, PDA, or phone, wherein for a computing device to transmit to a server requires a processor to perform functions); 
a group data receiver configured to receive, from the server, group data related to the specific group that are retrieved from a group database in response to the input data through the client bot ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window [0027] user devices such as computer, PDA, or phone, wherein for a computing device to receive from a server requires a receiver to receive data, e.g. messages [0076] e.g. searching for an employee phone number from a Bot, and return with search results [0056] e.g. from a search system (i.e. database)); 
a group data display configured to display the received group data, users of the user terminal and another user terminal and the client bot in the chat room on the user terminal, wherein the user of the user terminal is one of group members of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot A: 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot) [0027] user devices such as computer, PDA, or phone, wherein for a computing device to display data requires a display to display the data, e.g. first user in the specific group), 
the specific group is formed in the chat service or in an external service of the chat service before the chat room is created ([0027; FIG. 2] item 204, participants of session, e.g. group members; the specific group, formed in the message session, e.g. chat service [0021] IM clients, such as user a and bot a are able to establish sessions between each other (i.e. group formed prior to session) [0025] e.g. initiated by inviting another client to the session [0026] bots become participating members of IM sessions just like any other client or user (i.e. user a wants bot a in chat room is creating the group he wishes to contact prior to creation of room, and invites bot to join room to chat within the chat room)),
Zhou does not explicitly disclose:  
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the received group data and the client bot,
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member, and
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, George discloses:
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the client bot,
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member, and
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Herold discloses:
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the client bot ([col. 7, ls. 17-31] chat participants who are in the chat room and are not part of the icebreaker group cannot see the entered text (i.e. user not a member of the icebreaker group would not see the entered text, e.g. would not see hostbot submitting a message), see also [FIG. 3] e.g. icebreaker group within a chat room comprising hostbot, hostbot message, chatter a-d, new chat participant, etc.),
the client bot is automatically participated in the chat room and is available to the first user terminal in the chat room since the user of the first user terminal is the group member ([col. 5, ls. 15-28] communications exchanged with hostbot to help identity a group or subset of chat participants, e.g. icebreaker group, to whom newchatparticipant is to be introduced [col. 6, ls. 39-48] chat participant joins an icebreaker group identified by the hostbot, see also [FIG. 3] (i.e. hostbot included in icebreaker group automatically since user is a part of said icebreaker group, e.g. comprising newchatparticipant, chatter a, chatter b, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to introduce the chat participant to a small group or subset of other chat participants where bot-facilitated chat communications may be provided for some chat participants in a chat room and not provided for other chat participants, such as chat participants who are in the chat room and not part of the icebreaker group cannot see the entered text (Herold, [col. 2, ls. 31-61] [col. 7, ls. 17-31] [col. 21, ls. 5-15]).
Zhou-George-Herold do not explicitly disclose:
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Govindraj discloses:
the client is automatically set as a friend of the group members joining the specific group ([0161] when a user joins a group a group contact list is automatically added to the new member’s communication interface, wherein contacts are equated to as friends), based on information related to the specific group extracted from information of the group members ([0161] contact list is automatically added to the new member’s communication interface, e.g. based on a user joining a group (i.e. user join information causes automatic adding of contacts/friends)) or the information related to the specific group being directly input by the group members.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George-Herold in view of Govindraj to have automatically set the client bot as a friend of the group members joining the specific group. One of ordinary skill in the art would have been motivated to do so to automatically add a group contact list to a new member’s communication interface (Govindraj, [0161]).
Regarding claim 12, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, set forth above,
Zhou discloses:
wherein a third user terminal as another part of the specific group participates in the chat room in which the first and second user terminals and the client bot participates ([0021] instant messaging clients, including User A, User B, and wherein the number of exemplary clients shown herein is for illustration only, wherein any number of users/bots are able to operate through an instant messaging server, e.g. third user), and the chat room displayed on the third user terminal displays the received group data and the client bot ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot A: 212-555-1234" is displayed to users in the chat, [0021] e.g. any number of users, e.g. a third user)
Zhou does not explicitly disclose:  
the received group data and the client bot that are not displayed in the chat room on the second user terminal and displays the users of the first and second user terminals and a user of the third user terminal.
However, George discloses:
the received group data that are not displayed in the chat room on the second user terminal and displays the users of the first and second user terminals and a user of the third user terminal. ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately (e.g. to Sally, i.e. third user); however, the group chat participants displayed in 204 include John, Max, Sally etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
the client bot that are not displayed in the chat room on the second user terminal,
However, Herold discloses:
the client bot that are not displayed in the chat room on the second user terminal ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to exchange messages privately between the BOT and chat participants, not perceivable by other chat participants (Herold, [col. 7, ls. 48-64]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou-George-Herold-Govindraj in view of Heron et al. (US-20060195363-A1) hereinafter Heron.
Regarding claim 3, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above
Zhou-George-Herold-Govindraj do not explicitly disclose:
determining whether the first user terminal joins the specific group when the chat room is created; and transferring a join request with respect to the specific group if the first user terminal does not join the specific group when the chat room is created.
However, Heron discloses:
determining whether the first user terminal joins the specific group when the chat room is created ([0060] messaging module determines which other clients are to participate in the group, e.g. when initiating a discussion group); and transferring a join request with respect to the specific group if the first user terminal does not join the specific group when the chat room is created ([0061] first client sends a notification, e.g. a join request, to each other client reference by the persistent object [0060] as described to determine which other clients are to participate in the group, e.g. when initiating a discussion group).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George-Herold-Govindraj in view of Heron as to determine and send a join request to a user if they did not join the specific group. One of ordinary skill in the art would be motivated to do so as to allow a client to participate in an instant messaging session as described by Zhou in [0027].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grewal et al. (US-20130046828-A1) METHODS AND SYSTEMS FOR MANAGING GROUP CHATS AMONG TEAM MEMBERS;
Golan et al. (US-20080235005-A1) DEVICE, SYSTEM AND METHOD OF HANDLING USER REQUESTS;
Bates et al. (US-20090172539-A1) CONVERSATION ABSTRACTIONS BASED ON TRUST LEVELS IN A VIRTUAL WORLD;
Lagarde et al. (US-20030093480-A1) ACCESSING INFORMATION USING AN INSTANT MESSAGING SYSTEM;
Leber et al. (US-20030182391-A1) INTERNET BASED PERSONAL INFORMATION MANAGER
Montet et al. (US-20030220972-A1) AUTOMATIC PORTAL FOR AN INSTANT MESSAGING SYSTEM;
Lake (US-20050080859-A1) SYSTEM AND METHOD FOR AUTOMATIC POPULATION OF INSTANT MESSENGER LISTS;
Szeto et al. (US-20050234883-A1) TECHNIQUES FOR INLINE SEARCHING IN AN INSTANT MESSENGER ENVIRONMENT;
Patil (US-20080189623-A1) METHOD AND SYSTEM FOR ENHANCING COMMUNICATION WITH INSTANT MESSENGER/CHAT COMPUTER SOFTWARE APPLICATIONS;
LEE et al. (US-20120311052-A1) MESSAGING SERVICE SYSTEM AND METHOD FOR EXPANDING MEMBER ADDITION OPERATION;
Joseph et al. (US-20130055112-A1) COMPUTERIZED SYSTEM AND METHOD SUPPORTING MESSAGE-BASED GROUP COMMUNICATION SESSIONS;
JOO et al. (US-20140207882-A1) METHOD AND SYSTEM FOR PROVIDING MULTI-USER MESSENGER SERVICE;
Li et al. (US-10116596-B2) PERSONALIZING DATA SYSTEM COMPONENTS AND DATA SOURCES AS CHATBOTS IN A GROUP CHAT SESSION;
Govindraj (US-20160231888-A1) COMMUNICATION INTERFACE;
Jeoung (US-20160127301-A1) MESSAGING SYSTEM FOR DETERMINING RELIABILITY OF PUSH MESSAGES.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
7/20/22